Exhibit 10.3




REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 26,
2007, is by and between Cord Blood America, Inc., a Florida corporation (the
“Company”), and each of the entities whose names appear on the signature pages
hereof.  Such entities are each referred to herein as “Purchaser” and,
collectively, as the “Purchasers”.

WHEREAS:

A.

The Company has agreed, on the terms and subject to the conditions set forth in
the Securities Purchase Agreement, dated as of November 26, 2007 (the
“Securities Purchase Agreement”), to issue and sell to each Purchaser named
therein (A) a 0% Senior Secured Convertible Note in the form attached to the
Securities Purchase Agreement (each, a “Note” and, collectively, the “Notes”)
and (B) a Warrant in the form attached to the Securities Purchase Agreement
(each, a “Warrant” and, collectively, the “Warrants”).

B.

The Notes are convertible, subject to the terms and conditions specified therein
and in the Securities Purchase Agreement, into shares (the “Conversion Shares”)
of the Company’s common stock, par value $0.01 per share (the “Common Stock”).
 The Warrants are exercisable, subject to the terms and conditions specified
therein and in the Securities Purchase Agreement, into shares of Common Stock
(the “Warrant Shares”).

C.

In order to induce each Purchaser to enter into the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended (the “Securities Act”), and under
applicable state securities laws.

NOW, THEREFORE, in consideration of each Purchaser entering into the Securities
Purchase Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.

DEFINITIONS.

For purposes of this Agreement, the following terms shall have the meanings
specified:

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Commission is closed or on which banks in the City of New York are
authorized by law to be closed.

“Commission” means the Securities and Exchange Commission.

“Effective Date” means the date on which the Registration Statement is declared
effective by the Commission.

“Filing Deadline” means the date that is the earliest of the following:  (i) the
date on which the Company files a registration statement covering any of its
securities issued on or after the date of this Agreement; (ii) the date on which
the Company is contractually required to file a registration statement covering
any of its securities (other than the Registrable Securities) issued after the
Closing Date; and (iii) the date that is the thirtieth (30th) calendar day
following the Closing Date.

“Holder” means any person owning or having the right to acquire, through
conversion of the Notes or exercise of the Warrants or otherwise, Registrable
Securities, including initially each Purchaser and thereafter any permitted
assignee thereof.





--------------------------------------------------------------------------------

“Registrable Securities” means the Conversion Shares, the Warrant Shares, and
any other shares of Common Stock issuable pursuant to the terms of the Note or
the Warrants, and any shares of capital stock issued or issuable from time to
time (with any adjustments) in replacement of, in exchange for or otherwise in
respect of the Conversion Shares and the Warrant Shares.

“Registration Deadline” means, with respect to the Registration Statement
required to be filed to cover the resale by the Holders of the Registrable
Securities, the earlier of: (i) the 90th calendar day following the Closing
Date; provided, that, if the Commission reviews and has written comments to the
filed Registration Statement, then the Effectiveness Deadline under this clause
(i) shall be the 120th calendar day following the Closing Date, and (ii) the
fifth (5th) Trading Day following the date on which the Company is notified by
the Commission that the Registration Statement will not be reviewed or is no
longer subject to further review and comments and the effectiveness of the
Registration Statement may be accelerated; provided, however, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.

“Registration Statement” means a registration statement or statements of the
Company prepared in compliance with the Securities Act and covering the
Registrable Securities.

Capitalized terms used herein and not otherwise defined shall have the
respective meanings specified in the Securities Purchase Agreement.

2.

REGISTRATION.

(a)

Filing of Registration Statement.  

(i)

On or before the Filing Deadline, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of a number of shares of
Registrable Securities equal to one hundred  percent (100%) of the number of
shares of Common Stock issuable upon conversion of the Notes and exercise of the
Warrants (such number to be determined using the Conversion Price (as defined in
the Notes) and Exercise Price (as defined in the Warrants) in effect on the date
on which the Registration Statement is filed and without regard to any
restriction on such conversion or exercise).  No securities shall be included in
the Registration Statement other than securities owned by Purchasers, and the
 Company shall obtain waivers of registration rights from any individuals or
entities who now or hereafter have registration rights, and will not file any
other registration statements until the Registration Statement is effective.  If
the Company determines that it needs to register fewer shares than all of the
Registrable Securities to comply with Rule 415 under the Securities Act, then
after notice to Purchasers with an explanation reasonably satisfactory to the
Lead Purchaser, that it is unable to or it is unadvisable for the Company to
attempt to register all the Registrable Securities in a single Registration
Statement it may register a lesser number of Registrable Securities. Such
Registration Statement shall include the Plan of Distribution attached hereto as
Exhibit A.  Such Registration Statement shall also state, to the extent
permitted by Rule 416 under the Securities Act (“Rule 416”), that it also covers
such indeterminate number of additional shares of Common Stock as may become
issuable upon the conversion of the Notes and exercise of the Warrants in order
to prevent dilution resulting from stock splits, stock dividends or similar
events.  Notwithstanding anything to the contrary contained herein, the
Registration Statement shall not cover any securities other than the Registrable
Securities and, notwithstanding anything to the contrary herein, the shares of
the Company’s common stock listed on Schedule 2(a) to this Agreement, provided
however in the event that the Company determines that it needs to register fewer
shares than all of the shares included on the Registration Statement in order to
comply with Rule 415 under the Securities Act, it shall first reduce those
shares listed on Schedule 2(a) and then if it still determines that it has to
reduce the number of shares included on the Registration Statement it shall the
reduce the number of Registrable Securities included on the Registration
 Statement. as provided in this Section.





-2-




--------------------------------------------------------------------------------

(ii)

The Registration Statement shall be on Form S-3 (except if the Company is not
then eligible to register for resale the Registrable Securities on Form S-B2, in
which case such registration shall be on another appropriate form in accordance
herewith).  In the event that Form S-B2 is not available for the registration of
the resale of Registrable Securities hereunder, the Company shall (i) register
the resale of the Registrable Securities on another appropriate form reasonably
acceptable to the Holders and (ii) undertake to register the Registrable
Securities on Form S-3 as soon as such form is available, provided that the
Company shall maintain the effectiveness of the Registration Statement then in
effect until such time as a Registration Statement on Form S-3 covering the
Registrable Securities has been declared effective by the Commission.  The
Company shall use its best efforts to become and/or remain eligible to register
for resale the Registrable Securities on Form S-3.

(b)

Effectiveness.  The Company shall use its best efforts to cause the Registration
Statement to become effective as soon as practicable following the filing
thereof, but in no event later than the Registration Deadline.  The Company
shall respond promptly to any and all comments made by the staff of the
Commission with respect to a Registration Statement, and shall submit to the
Commission, within two (2) Business Days after the Company learns that no review
of such Registration Statement will be made by the staff of the Commission or
that the staff of the Commission has no further comments on such Registration
Statement, as the case may be, a request for acceleration of the effectiveness
of such Registration Statement to a time and date not later than two (2)
Business Days after the submission of such request.  The Company will maintain
the effectiveness of each Registration Statement filed pursuant to this
Agreement until the earlier of the date that all Registrable Securities have
been sold thereunder or the date when all Registrable Securities are eligible to
be sold without restriction pursuant to Rule 144(k) (or any successor
regulation) (the “Registration Period”).

(c)

Registration Default.  If (i) the Registration Statement is not filed on or
before the Filing Deadline or declared effective by the Commission on or before
the Registration Deadline, (ii) after a Registration Statement has been declared
effective by the Commission, sales of Registrable Securities (other than such
Registrable Securities as are then freely saleable pursuant to Rule 144(k) under
the Securities Act (“Rule 144(k)”) cannot be made by a Holder under a
Registration Statement for any reason not within the exclusive control of such
Holder, or (iii) an amendment or supplement to a Registration Statement, or a
new registration statement, required to be filed pursuant to the terms of
Section 3(j) below, is not filed on or before the date required by such section
(each of the foregoing clauses (i), (ii), and (iii) being referred to herein as
a “Registration Default”), the Company shall make cash payments to each Holder
equal to such Holder’s pro rata share (based on the aggregate number of
Registrable Securities then held by or issuable to such Holder as of the
occurrence of the Registration Deadline) equal to two percent (2%) of the
aggregate Purchase Price paid by such Holder for such Holder’s Note and Warrants
for each thirty (30) day period (pro rated for partial periods) in which a
Registration Default exists. Notwithstanding any provision of this Agreement to
the contrary, the Company shall be permitted to suspend the Registration
Statement (x) for one or more periods provided that the aggregate length of such
suspension shall not exceed an aggregate of thirty (30) calendar days in any
consecutive 365 day period to the extent that the Board of Directors of the
Company concludes reasonably and in good faith that the disclosure of
information in the prospectus is not in the best interest of the Company or (y)
for one or more periods provided that the aggregate length of such suspension
shall not exceed an aggregate of sixty (60) days in any period of consecutive
365 day period for any reason.  Each such payment required to be made under this
Section 2(c) shall be made within five (5) Business Days following the last day
of each calendar month in which a Registration Default exists.  Any such payment
made following such five (5) Business Day window shall be subject to interest at
the lower of ten percent (10%) and the maximum rate permitted by applicable law.
 The maximum aggregate payments under this paragraph shall not exceed 8% of the
principal amount of the Notes.  Any such payment shall be in addition to any
other remedies available to each Holder at law or in equity, whether pursuant to
the terms hereof, the Securities Purchase Agreement, the Notes, or otherwise.
 Notwithstanding anything to the contrary, no payment shall be due pursuant to
this Section if the Registration Statement becomes effective for less than one
hundred and fifty percent (150%) of the number of shares of Common Stock
issuable upon conversion of the Notes and exercise of the Warrants (such number
to be determined using the Conversion Price (as defined in the Notes) and
Exercise Price (as defined in the Warrants) in effect on the date on which the
Registration Statement is filed and without regard to any restriction on such
conversion or exercise) so long as the Registration Statement is effective for
not less than the maximum number of Registrable Securities as to which the
Registration Statement may become effective within the parameters of Rule 415.





-3-




--------------------------------------------------------------------------------




(d)

Allocation of Conversion Shares and Warrant Shares.  The initial number of
Conversion Shares and Warrant Shares included in any Registration Statement and
each increase in the number thereof included therein shall be allocated pro rata
among the Holders based on the aggregate number of Registrable Securities
issuable to each Holder at the time the Registration Statement covering such
initial number of Registrable Securities or increase thereof is declared
effective by the Commission (such number to be determined using the Conversion
Price or Exercise Price, as applicable, in effect at such time and without
regard to any restriction on the ability of a Holder to convert such Holder’s
Note or exercise such Holder’s Warrant as of such date).  In the event that a
Holder sells or otherwise transfers any of such Holder’s Registrable Securities,
each transferee shall be allocated the portion of the then remaining number of
Registrable Securities included in such Registration Statement allocable to the
transferor.

(e)

Additional Registration Statements.  The Purchasers acknowledge that the
Commission has recently given enhanced scrutiny to registration statements
attempting to register the resale of shares and warrant shares obtained by
purchasers in private placements and that such Commission reviews have resulted
in registrants being denied the use of Rule 415(a)(1)(i) under the Securities
Act. Accordingly, notwithstanding anything herein to the contrary, the
Purchasers agree that in the event the Company reasonably determines that it is
unable to, or it is inadvisable for the Company to attempt to, register all of
the Registrable Securities in a single Registration Statement, the Company may
elect to fulfill the registration requirements of this Section 2 by registering
the Registrable Securities in two or more Registration Statements, provided that
the Company shall use its best efforts to file each subsequent Registration
Statement no later than the later of (A) 60 days following the date on which the
last of the Registrable Securities registered under the preceding Registration
Statement were sold or (B) six (6) months following the date on which the
preceding Registration Statement was declared effective.

(f)

Registration of Other Securities.  During the period beginning on the date
hereof and ending on the Effective Date, the Company shall refrain from filing
any registration statement (other than (i) a Registration Statement filed
hereunder, (ii) a registration statement on Form S-8 with respect to stock
option plans, common stock issued or issuable to officers, directors and/or
consultants of the Company and agreements and stock plans currently in effect
and disclosed in the Securities Purchase Agreement or the schedules thereto; or
(iii) a registration statement on Form S-4 with respect to an acquisition or
other business combination involving the Company) or to register the securities
set forth on Schedule 2(e) to this Agreement.  

3.

OBLIGATIONS OF THE COMPANY.

In addition to performing its obligations hereunder, including without
limitation those pursuant to Section 2 above, the Company shall, with respect to
each Registration Statement:

(a)

prepare and file with the Commission such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act or to maintain the effectiveness of such Registration Statement
during the Registration Period, or as may be reasonably requested by a Holder in
order to incorporate information concerning such Holder or such Holder’s
intended method of distribution and further incorporating such additional
information as may be reasonably requested by such Holder;

(b)

at such time following the Closing that the Company is eligible to do so, use
best efforts to secure the listing on the Principal Market of all Registrable
Securities issuable upon conversion of the Notes and exercise of the Warrants,
and at any Holder’s request, provide such Holder with reasonable evidence
thereof;

(c)

so long as a Registration Statement is effective covering the resale of the
applicable Registrable Securities owned by a Holder, furnish to each Holder such
number of copies of the prospectus included in such Registration Statement,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as such Holder may reasonably request
in order to facilitate the disposition of such Holder’s Registrable Securities;





-4-




--------------------------------------------------------------------------------




(d)

use its best efforts to register or qualify the Registrable Securities under the
securities or “blue sky” laws of such jurisdictions within the United States as
shall be reasonably requested from time to time by a Holder, and do any and all
other acts or things which may reasonably be necessary or advisable to enable
such Holder to consummate the public sale or other disposition of the
Registrable Securities in such jurisdictions; provided that the Company shall
not be required in connection therewith or as a condition thereto to qualify to
do business or to file a general consent to service of process in any such
jurisdiction;

(e)

notify each Holder immediately after becoming aware of the occurrence of (i) any
request by the Commission or any other federal/state governmental authority
during the period of effectiveness of the Registration Statement for amendments
or supplements to a Registration Statement or related prospectus or for
additional information or (ii) any other event (but shall not, without the prior
written consent of such Holder, disclose to such Holder any facts or
circumstances constituting material non-public information) as a result of which
the prospectus included in such Registration Statement, as then in effect,
contains an untrue statement of material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and as
promptly as practicable prepare and file with the Commission and furnish to each
Holder a reasonable number of copies of a supplement or an amendment to such
prospectus as may be necessary so that such prospectus does not contain an
untrue statement of material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing.  The parties hereto acknowledge that
the Company shall be permitted to suspend the Registration Statement for one or
more periods (provided that the aggregate length of such suspension shall not
exceed ten (10) consecutive Business Days or an aggregate of twenty (20)
Business Days in any 365 day period, with at least thirty (30) calendar days
between each such suspension) the actions required under Section 2(a) of this
Agreement to the extent that the Board of Directors of the Company concludes
reasonably and in good faith that the disclosure of information in the
prospectus is not in the best interest of the Company;

(f)

use its best efforts to prevent the issuance of any stop order or other order
suspending the effectiveness of such Registration Statement and, if such an
order is issued, to notify each Holder immediately after becoming aware thereof
and to use best efforts obtain the withdrawal thereof at the earliest possible
time and to notify each Holder in writing of the issuance of such order and the
resolution thereof.  The parties hereto acknowledge that the Company shall be
permitted to suspend the Registration Statement for one or more periods
(provided that the aggregate length of such suspension shall not exceed ten (10)
consecutive Business Days or an aggregate of twenty (20) Business Days in any
365 day period, with at least thirty (30) calendar days between each such
suspension) the actions required under Section 2(a) of this Agreement to the
extent that the Board of Directors of the Company concludes reasonably and in
good faith that the disclosure of information in the prospectus is not in the
best interest of the Company;

(g)

furnish to each Holder, on the date that such Registration Statement, or any
successor registration statement, becomes effective, a letter, dated such date,
signed by an officer of or counsel to the Company and addressed to such Holder,
confirming such effectiveness and, to the knowledge of such counsel, the absence
of any stop order;

(h)

provide to each Holder and its representatives the reasonable opportunity to
conduct a reasonable inquiry of the Company’s financial and other records during
normal business hours and make available during normal business hours and with
reasonable advance notice its officers, directors and employees for questions
regarding information which such Holder may reasonably request in order to
fulfill any due diligence obligation on its part;

(i)

permit counsel for each Holder to review such Registration Statement and all
amendments and supplements thereto, and any comments made by the staff of the
Commission concerning such Holder and/or the transactions contemplated by the
Transaction Documents and the Company’s responses thereto, within a reasonable
period of time prior to the filing thereof with the Commission (or, in the case
of comments made by the staff of the Commission, within a reasonable period of
time following the receipt thereof by the Company);





-5-




--------------------------------------------------------------------------------

(j)

in the event that, at any time, the number of shares available under the
Registration Statement is insufficient to cover one hundred and twenty-five
percent (125%) of the Registrable Securities issuable under the Notes and
Warrants (such number to be determined using the Conversion Price or Exercise
Price, as applicable, in effect at such time and without regard to any
restriction on the ability of any Holder to convert such Holder’s Note or
exercise such Holder’s Warrant) the Company shall promptly amend such
Registration Statement or file a new registration statement, in any event as
soon as practicable, but not later than the tenth (10th) day following notice
from a Holder of the occurrence of such event, so that such Registration
Statement or such new registration statement, or both, covers no less than one
hundred and fifty percent (150%) of the Registrable Securities eligible for
resale thereunder and issuable under the Notes and Warrants (such number to be
determined using the Conversion Price or Exercise Price, as applicable, in
effect at the time of such amendment or filing and without regard to any
restriction on the ability of any Holder to convert such Holder’s Note or
exercise such Holder’s Warrant).  The Company shall use its best efforts to
cause such amendment and/or new Registration Statement to become effective as
soon as practicable following the filing thereof. Any Registration Statement
filed pursuant to this Section 3(j) shall state that, to the extent permitted by
Rule 416, such Registration Statement also covers such indeterminate number of
additional shares of Common Stock as may become issuable upon conversion of the
Note and exercise of the Warrants in order to prevent dilution resulting from
stock splits, stock dividends or similar events.  Unless and until such
amendment or new Registration Statement becomes effective, each Holder shall
have the rights described in Section 2(d) above;

(k)

cause to be furnished to each Holder, upon request therefore, comfort letters
from the Company’s independent auditors and/or outside counsel, with respect to
such Holder’s status as an underwriter; and

(l)

cause to be timely furnished to each Holder, earnings statements of the Company
conforming to the requirements of Rule 158 under the Securities Act.

4.

OBLIGATIONS OF EACH HOLDER.

In connection with the registration of Registrable Securities pursuant to a
Registration Statement, each Holder shall:

(a)

timely furnish to the Company (i) a completed Selling Shareholder Questionnaire
attached hereto as Exhibit B and (ii) such information in writing regarding
itself and the intended method of disposition of such Registrable Securities as
the Company shall reasonably request in order to effect the registration
thereof;

(b)

upon receipt of any notice from the Company of the happening of any event of the
kind described in Sections 3(e) or 3(f), immediately discontinue any sale or
other disposition of such Registrable Securities pursuant to such Registration
Statement until the filing of an amendment or supplement as described in Section
3(e) or withdrawal of the stop order referred to in Section 3(f), and use
commercially reasonable efforts to maintain the confidentiality of such notice
and its contents;

(c)

to the extent required by applicable law, deliver a prospectus to the purchaser
of such Registrable Securities;

(d)

notify the Company when it has sold all of the Registrable Securities held by
it; and

(e)

notify the Company in the event that any information supplied by such Holder in
writing for inclusion in such Registration Statement or related prospectus is
untrue or omits to state a material fact required to be stated therein or
necessary to make such information not misleading in light of the circumstances
then existing; immediately discontinue any sale or other disposition of such
Registrable Securities pursuant to such Registration Statement until the filing
of an amendment or supplement to such prospectus as may be necessary so that
such prospectus does not contain an untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;
and use commercially reasonable efforts to assist the Company as may be
appropriate to make such amendment or supplement effective for such purpose.





-6-




--------------------------------------------------------------------------------

5.

INDEMNIFICATION.

In the event that any Registrable Securities are included in a Registration
Statement under this Agreement:

(a)

To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Holder, the directors, officers,
members, partners, employees, agents, representatives of, and each Person, if
any, who controls any Holder within the meaning of the Securities Act or the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (each, an
“Indemnified Person”), against any losses, claims, damages, liabilities,
judgments, fines, penalties, charges, costs, reasonable attorneys’ fees, amounts
paid in settlement or expenses, joint or several, (collectively, “Claims”)
incurred in investigating, preparing or defending any action, claim, suit,
inquiry, proceeding, investigation or appeal taken from the foregoing by or
before any court or governmental, administrative or other regulatory agency,
body or the Commission, whether pending or threatened, whether or not an
indemnified party is or may be a party thereto (“Indemnified Damages”), to which
any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the
Commission) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading,
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any other law, including, without limitation, any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities pursuant to a Registration Statement or (iv)
any violation of this Agreement (the matters in the foregoing clauses (i)
through (iv) being, collectively, “Violations").  Subject to Section 5(c), the
Company shall reimburse the Indemnified Persons, promptly as such expenses are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 5(a):  (i) shall not apply
to a Claim by an Indemnified Person arising out of or based upon a Violation
which occurs in reliance upon and in conformity with information furnished in
writing to the Company by such Indemnified Person for such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto, if such
prospectus was timely made available by the Company pursuant to Section 3(c) and
(ii) shall not be available to the extent such Claim is based on a failure of
the Holder to deliver or to cause to be delivered the prospectus made available
by the Company, including a corrected prospectus, if such prospectus or
corrected prospectus was timely made available by the Company pursuant to
Section 3(c); and (iii) shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld or delayed.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Holders pursuant to Section 7(d).  

(b)

In connection with any Registration Statement in which a Holder is
participating, each such Holder agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 5(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Holder expressly for use in
connection with such Registration Statement; and, subject to Section 5(c), such
Holder will reimburse any legal or other expenses reasonably incurred by an
Indemnified Party in connection with investigating or defending any such Claim;
provided, however, that the indemnity agreement contained in this Section 5(b)
shall not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of such Holder, which consent shall
not be unreasonably withheld or delayed; provided,





-7-




--------------------------------------------------------------------------------

further, however, that the Holder shall be liable under this Section 5(b) for
only that amount of a Claim or Indemnified Damages as does not exceed the net
proceeds to such Holder as a result of the sale of Registrable Securities
pursuant to such Registration Statement.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of the Registrable Securities
by the Holders pursuant to Section 7(d).  

(c)

Promptly after receipt by an Indemnified Person or Indemnified Party under this
Section 5 of notice of the commencement of any action or proceeding (including
any governmental action or proceeding) involving a Claim, such Indemnified
Person or Indemnified Party shall, if a Claim in respect thereof is to be made
against any indemnifying party under this Section 5, deliver to the indemnifying
party a written notice of the commencement thereof, and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume control of the defense thereof with counsel mutually satisfactory to
the indemnifying party and the Indemnified Person or the Indemnified Party, as
the case may be; provided, however, that an Indemnified Person or Indemnified
Party shall have the right to retain its own counsel with the fees and expenses
of not more than one counsel for such Indemnified Person or Indemnified Party to
be paid by the indemnifying party, if, in the reasonable opinion of counsel
retained by the indemnifying party, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding.  In the case of an Indemnified Person, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Holders holding at least a majority in interest of the Registrable Securities
included in the Registration Statement to which the Claim relates.  The
Indemnified Party or Indemnified Person shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or Claim.  The indemnifying
party shall keep the Indemnified Party or Indemnified Person reasonably apprised
at all times as to the status of the defense or any settlement negotiations with
respect thereto.  No indemnifying party shall be liable for any settlement of
any action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent.  No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation, and such settlement shall not include
any admission as to fault on the part of the Indemnified Party.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made.  The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 5, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.  

(d)

The indemnification required by this Section 5 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.  

(e)

The indemnity agreements contained herein shall be in addition to (i) any cause
of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.





-8-




--------------------------------------------------------------------------------




6.

REPORTS.

With a view to making available to each Holder the benefits of Rule 144 and any
other similar rule or regulation of the Commission that may at any time permit
such Holder to sell securities of the Company to the public without
registration, the Company agrees to:

(a)

make and keep public information available, as those terms are understood and
defined in Rule 144;

(b)

file with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(c)

furnish to such Holder, so long as such Holder owns any Registrable Securities,
promptly upon written request (i) a written statement by the Company, if true,
that it has complied with the reporting requirements of Rule 144 and the
Exchange Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company with the
Commission, and (iii) such other information as may be reasonably requested by
such Holder in connection with such Holder’s compliance with any rule or
regulation of the Commission which permits the selling of any such securities
without registration.

7.

MISCELLANEOUS.

(a)

Expenses of Registration; Additional Covenants of the Company.  Except as
otherwise provided in the Securities Purchase Agreement, all reasonable
expenses, other than underwriting discounts and commissions and fees and
expenses of counsel and other advisors to each Holder, incurred in connection
with the registrations, filings or qualifications described herein, including
(without limitation) all registration, filing and qualification fees, printers’
and accounting fees, the fees and disbursements of counsel for the Company, and
the fees and disbursements incurred in connection with the opinion and letter
described in Section 3(g) hereof, shall be borne by the Company.  Except as
otherwise agreed to by such Holder, the Company shall maintain in strict
confidence, all information with respect to such Holder.

(b)

Amendment; Waiver.  Except as expressly provided herein, neither this Agreement
nor any term hereof may be amended or waived except pursuant to a written
instrument executed by the Company and the Holders of at least two-thirds (2/3)
of the Registrable Securities into which all of the Note and Warrants then
outstanding are convertible or exercisable (without regard to any limitation on
such conversion or exercise). Any amendment or waiver effected in accordance
with this Section 7(b) shall be binding upon each Holder, each future Holder and
the Company.  The failure of any party to exercise any right or remedy under
this Agreement or otherwise, or the delay by any party in exercising such right
or remedy, shall not operate as a waiver thereof.

(c)

Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

if to the Company:

Cord Blood America, Inc.

501 Santa Monica Blvd., Suite 700

Santa Monica, CA 90405

Telephone:

(310) 432-4090

Facsimile:

(310) 432-4098
Attention:

Matthew Schissler





-9-




--------------------------------------------------------------------------------

with a copy (for informational purposes only) to:

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32 Floor

New York, NY  10006
Telephone:

(212) 930-9700
Facsimile:

(212) 930-9725
Attention:

Darrin Ocasio, Esq.

and if to the Holder, to the address and facsimile number as to which the Holder
has notified the Company in writing.

Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

(d)

Assignment.  Upon the transfer of any Note, Warrant or Registrable Securities by
a Holder, the rights of such Holder hereunder with respect to such securities so
transferred shall be assigned automatically to the transferee thereof, and such
transferee shall thereupon be deemed to be a “Holder” for purposes of this
Agreement, as long as: (i) the Company is, within a reasonable period of time
following such transfer, furnished with written notice of the name and address
of such transferee, (ii) the transferee agrees in writing with the Company to be
bound by all of the provisions hereof, and (iii) such transfer is made in
accordance with the applicable requirements of the Securities Purchase
Agreement, the Notes or the Warrants, as applicable.

(e)

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall be deemed one and
the same instrument.  This Agreement, once executed by a party, may be delivered
to any other party hereto by facsimile transmission.

(f)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely within the State of New York.

(g)

Holder of Record.  A person is deemed to be a Holder whenever such person owns
or is deemed to own of record such Registrable Securities.  If the Company
receives conflicting instructions, notices or elections from two or more persons
with respect to the same Registrable Securities, the Company shall act upon the
basis of instructions, notice or election received from the record owner of such
Registrable Securities.

(h)

Entire Agreement.  This Agreement and the other Transaction Documents constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein.
 This Agreement and the other Transaction Documents supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.

(i)

Headings.  The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

(j)

Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

[Signature Pages to Follow]





-10-




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first-above written.

 

 

 

COMPANY:

 

 

 

 

 

 

 

CORD BLOOD AMERICA, INC.

 

 

 

 

 

 

 

By:

/s/ Matthew Schissler

 

 

 

Name:

Matthew Schissler

 

 

 

Title

Chief Executive Officer

 














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first-above written.




 

 

 

PURCHASER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

Name:

 

 

 

 

Title

 

 











-12-




--------------------------------------------------------------------------------

EXHIBIT A

PLAN OF DISTRIBUTION

We are registering the shares of common stock issuable upon conversion of the
convertible notes and upon exercise of the warrants to permit the resale of
these shares of common stock by the holders of the convertible notes and
warrants from time to time after the date of this prospectus.  We will not
receive any of the proceeds from the sale by the selling stockholders of the
shares of common stock.  We will bear all fees and expenses incident to our
obligation to register the shares of common stock.




The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent's commissions.  The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
 These sales may be effected in transactions, which may involve crosses or block
transactions,




·

on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

·

in the over-the-counter market;

·

in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

·

through the writing of options, whether such options are listed on an options
exchange or otherwise;

·

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

·

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

·

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

·

an exchange distribution in accordance with the rules of the applicable
exchange;

·

privately negotiated transactions;

·

short sales;

·

sales pursuant to Rule 144;

·

broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

·

a combination of any such methods of sale; and

·

any other method permitted pursuant to applicable law.




If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved).  In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume.  The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales.
 The selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.




The selling stockholders may pledge or grant a security interest in some or all
of the shares of common stock, convertible notes or warrants and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time pursuant
to this prospectus or any amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act, amending, if necessary, the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.  The
selling stockholders also may transfer and donate the











--------------------------------------------------------------------------------

shares of common stock in other circumstances in which case the transferees,
donees, pledgees or other successors in interest will be the selling beneficial
owners for purposes of this prospectus.




The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be "underwriters" within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act.  At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.




Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers.  In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.




There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.




The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act, and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
shares of common stock by the selling stockholders and any other participating
person.  Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of common stock to engage in market-making activities
with respect to the shares of common stock.  All of the foregoing may affect the
marketability of the shares of common stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
common stock.




We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or "blue sky" laws; provided, however, that a selling
stockholder will pay all underwriting discounts and selling commissions, if any.
 We will indemnify the selling stockholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreements, or the selling stockholders will be entitled to contribution.  We
may be indemnified by the selling stockholders against civil liabilities,
including liabilities under the Securities Act, that may arise from any written
information furnished to us by the selling stockholder specifically for use in
this prospectus, in accordance with the related registration rights agreement,
or we may be entitled to contribution.




Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.





-14-




--------------------------------------------------------------------------------

EXHIBIT B

SELLING SHAREHOLDER QUESTIONNAIRE

CORD BLOOD AMERICA, INC.

The undersigned beneficial owner of common stock, $______ par value per share
(the “Common Stock”), of Cord Blood America, Inc. (the “Company”), (the
“Registrable Securities”) understands that the Company has filed or intends to
file with the Securities and Exchange Commission (the “Commission”) a
registration statement (the “Registration Statement”) for the registration and
resale under the Securities Act of 1933, as amended (the “Securities Act”), of
the Registrable Securities, in accordance with the terms of the Registration
Rights Agreement, dated as of ____, 2007 (the “Registration Rights Agreement”),
among the Company and the Purchasers named therein.  The purpose of this
Questionnaire is to facilitate the filing of the Registration Statement under
the Securities Act that will permit you to resell the Registrable Securities in
the future.  The information supplied by you will be used in preparing the
Registration Statement.  A copy of the Registration Rights Agreement is
available from the Company upon request as follows: Cord Blood America, Inc.,
9000 W. Sunset Boulevard, Suite 400, West Hollywood, CA  90069, Telephone: (310)
432-4096,  Attention: _____________.  All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Registration
Rights Agreement.

Certain legal consequences arise from being named as a selling shareholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling shareholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Shareholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.

QUESTIONNAIRE

1.

Name.

(a)

Full Legal Name of Selling Shareholder:

 

 




(b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

 




(c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

 








-15-




--------------------------------------------------------------------------------

2.

Address for Notices to Selling Shareholder:

 

 

 

Telephone:

Fax:

Contact Person:

E-mail address of Contact
Person:________________________________________________




3.

Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Securities Purchase Agreement:

(a)

Type and Number of Registrable Securities beneficially owned and issued pursuant
to the Securities Purchase Agreement:

 

 

 

 




4.

Broker-Dealer Status:

(a)

Are you a broker-dealer?

Yes   

No   

(b)

If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for

investment banking services to the Company?

Yes   

No   

Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

(c)

Are you an affiliate of a broker-dealer?

Yes   

No   

Note:

If yes, provide a narrative explanation below:

 

 

 




(c)

If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

Yes   

No   

Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.





-16-




--------------------------------------------------------------------------------

5.

Beneficial Ownership of Other Securities of the Company Owned by the Selling
Shareholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Securities Purchase Agreement.

(a)

Type and Amount of other securities beneficially owned by the selling
shareholder:

______________________________________________________________________________

6.

Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

 

 




7.

Plan of Distribution:

The undersigned has reviewed the form of Plan of Distribution attached as
Exhibit A to the Registration Rights Agreement, and hereby confirms that, except
as set forth below, the information contained therein regarding the undersigned
and its plan of distribution is correct and complete.

State any exceptions here:

 

 

 




***********

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Registration Statement
filed pursuant to the Registration Rights Agreement.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in each Registration Statement filed pursuant to the Registration
Rights Agreement and each related prospectus.  The undersigned understands that
such information will be relied upon by the Company in connection with the
preparation or amendment of any such Registration Statement and the related
prospectus.

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation
M.  The undersigned also acknowledges that it understands that the answers to
this Questionnaire are furnished for use in connection with Registration
Statements filed pursuant to the Registration Rights Agreement and any
amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.





-17-




--------------------------------------------------------------------------------

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective.  One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date.  The issuer was advised that
the short sale could not be made before the registration statement become
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made.  There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

Dated:

 

Beneficial Owner:

 

 

 

 

By:

/s/

 

Name:

 

 

Title:

 

 

 

 











-18-


